Name: Commission Regulation (EEC) No 3231/82 of 30 November 1982 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 12 . 82 Official Journal of the European Communities No L 340/ 15 COMMISSION REGULATION (EEC) No 3231/82 of 30 November 1982 establishing unit values for the determination of the customs value of certain perishable goods dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as amended by Regulation (EEC) No 3523/81 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the elements communicated to the Commission in accor ­ The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 3 December 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 November 1982. For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p . 26 . J OJ No L 355, 10 . 12 . 1981 , p . 26 . No L 340/ 16 Official Journal of the European Communities 2. 12. 82 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit Fl £ 1.1 07.01-13 07.01-15 07.01 A II New potatoes 1 392 252-11 72-92 202-61 21-15 40 794 80-43 16-98 1.2 07.01-31 07.01-33 07.01 D I Cabbage lettuce 4 457 799-11 227-24 64213 67-20 130 898 249-55 56-26 1.3 07.01-45 07.01-47 I 07.01 F II Beans of the species Phaseolus 3 474 622-99 177-16 500-60 52-39 102 047 194-54 43-86 1.4 ex 07.01-54 ex 07.01 G II Carrots 473 85-66 24-78 68-85 7-18 13 862 27-33 5-77 1.5 ex 07.01-59 ex 07.01 G IV Radishes 5 423 972-37 276-51 781-35 81-77 159 277 303-65 68-46 1.6 07.01-63 ex 07.01 H Onions (other than sets) 478 85-86 24-41 69-00 7-22 14 065 26-81 6-04 1.7 07.01-67 ex 07.01 H Garlic 9 520 1 706-94 485-40 1 371-62 143-55 279 602 533-04 120-17 1.8 07.01-71 07.01 K Asparagus 18 744 3 360-72 955-69 2 700-54 282-63 550 498 1 049-49 236-61 1.9 07.01-73 07.01 L Artichokes 2 909 521-69 148-35 419-20 43-87 85 454 162-91 36-72 1.10 07.01-75 07.01-77 07.01 M Tomatoes 2 961 530-93 150-98 426-63 44-65 86 968 165-79 37-38 1.11 07.01-81 07.01-82 07.01 PI Cucumbers 1 526 273-75 77-84 219-98 23-02 44 842 85-48 19-27 1.12 07.01-93 07.01 S Sweet peppers 3 060 548-66 156-02 440-88 4614 89 872 171-33 38-62 1.13 07.01-94 ex 07.01 T Aubergines (Solanum melongena L.) 3 574 640-87 182-24 514-98 53-89 104 977 200-13 45-12 1.14 07.01-96 ex 07.01 T Vegetable marrows (including courgettes (Cucurbita pepo L. var. medullosa Alef.) 1 861 333-69 94-89 268-13 28-06 54 659 104-20 23-49 1.15 ex 07.01-99 ex 07.01 T Celery stalks and leaves 1 097 196-82 55-96 158-15 16-55 32 239 61-46 13-85 2.1 08.01-31 ex 08.01 B Bananas, fresh 1 665 298-69 84-94 240-01 2512 48 927 93-27 21-02 2.2 ex 08.01-50 ex 08.01 C Pineapples, fresh 3 567 639-67 181-90 514-01 53-79 104 781 199-75 45-03 2.3 ex 08.01-60 ex 08.01 D Avocados , fresh 5 883 1 054-81 299-95 847-60 88-70 172 782 329-39 74-26 2.4 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 10 437 1 871-34 532-15 1 503-73 157-37 306 531 584-38 131-75 2.5 08.02 A I Sweet oranges, fresh : 2.5.1 08.02-02 08.02-06 08.02-12  Sanguines and semi-sanguines 2 294 414-85 120-20 333-05 34-93 67 623 132-66 28-04 08.02-16 2.5.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels , Navelines, Navelates, Salustianas , Vernas, Valencia lates, Maltese , Shamoutis, Ovalis, Trovita and Hamlins 1 315 235-78 67-04 189-46 19-82 38 621 73-62 16-60 2.5.3 08.02-05 08.02-09 08.02-15 08.02-19  others 1 479 271-14 76-04 215-29 22-39 43 384 82-99 17-72 2.6 ex 08.02 B Mandarins including tangerines and satsumas, fresh ; clementines, wilkings and other similar citrus hybrids, fresh : 2.6.1 08.02-29  Monreales and Satsumas 1 686 302-38 85-99 242-98 25-43 49 532 94-42 21-28 2.6.2 08.02-31  Mandarins and Wilkings 1 395 253-38 72-96 202-89 21-20 40 696 80-30 17-02 2.6.3 08.02-32  Clementines 2 243 402-26 114-39 323-24 33-83 65 892 125-61 28-32 2.6.4 08.02-34 08.02-37  Tangerines and others 3 007 545-60 155-25 438-31 45-61 88 825 168-57 36-11 2. 12. 82 Official Journal of the European Communities No L 340/ 17 2.8.2 Code NIMEXE CCT heading No Description Amount of unit values per 100 kg net code Bfrs/Lfrs Dkr DM FF £ Irl Lit Fl £ 2.7 ex 08.02-50 ex 08.02 C Lemons, fresh 1 745 312-95 88-99 251-47 26-31 51 262 97-72 22-03 2.8 ex 08.02 D Grapefruit, fresh : 2.8.1 ex 08.02-70  white 1 623 29114 82-79 233-95 24-48 47 690 90-91 20-49 2.8.2 ex 08.02-70  pink 2316 415-28 118-09 333-70 34-92 68 024 129-68 29-23 2.9 08.04-11 08.04-19 08.04 A I Table grapes 2 493 447-03 127-12 359-22 37-59 73 226 139-60 31-47 08.04-23 2.10 08.06-13 08.06-15 08.06 A II Apples 2 560 459-05 130-54 368-87 38-60 75 195 143-35 32-32 08.06-17 2.11 08.06-33 08.06-35 08.06-37 08.06 B II Pears 1 235 223-14 63-59 179-59 18-68 36 495 6914 14-86 08.06-38 2.12 08.07-10 08.07 A Apricots 12 386 2 220-85 631-54 1 784-59 186-77 363 783 693-53 156-36 2.13 ex 08.07-32 ex 08.07 B Peaches 13 069 2 343-31 666-37 1 882-99 197-07 383 843 731-77 164-98 2.14 ex 08.07-32 ex 08.07 B Nectarines 4 938 896-67 258-22 718-00 75-02 144 020 284-17 60-25 2.15 08.07-51 I 08.07-55 f 08.07 C Cherries 4 191 758-00 219-63 608-53 63-82 123 559 242-40 51-24 2.16 08.07-71 I 08.07-75 I 08.07 D Plums 824 147-78 42-02 118-75 12-42 24 207 46-15 10-40 2.17 08.08-1 1 I 08.08-15 f 08.08 A Strawberries 23 094 4 140-65 1 177-48 3 327-25 348-22 678 252 1 293-04 291-52 2.18 08.09-11 ex 08.09 Water melons 740 135-73 38-07 107-77 11-20 21 718 41-54 8-87 2.19 08.09-19 ex 08.09 Melons (other than water melons) 2610 468-02 133-09 376-08 39-36 76 664 146-15 32-95 2.20 ex 08.09-90 ex 08.09 Kiwis 14 501 2 600-01 739-36 2 089-26 218-66 425 891 811-93 183-05